DETAILED ACTION
	This is a response to the Applicants' filing on 12/12/19. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/03/20 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Nguyen et al (US Pub. No: 2018/0203179).
Regarding claim 1, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, a system, comprising: a back-light unit(812), wherein the back-light unit (812) is configured to power on and off in response to an electrical signal: an imaging panel (810) positioned in front of the back-light unit: a polarization switch (808) positioned in front of the imaging panel configuration to polarize light emitted from the back light unit and imaging panel, 
Regarding claim 2, Nguyen et al obviously disclose or capable of performing that, in figures 7A-8 that, wherein the electrical signal causes the back-light unit to power on during each segment of the electrical waveform alter a time duration corresponding to the first portion has elapsed and power off at an end of each segment of the electrical waveform. Paragraphs [0021, 0147 and 0150].
Regarding claim 3, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, wherein a third segment, occurring after the second segment, of the electrical waveform drives the polarization switch to the first polarization state and is defined by first portion at the first voltage level having the second polarity and a second portion at the first voltage level having the first polarity. Paragraphs [0021, 0147 ,0150].
Regarding claim 4, Nguyen et al obviously disclose or capable of performing that, in figures 7A-8 and 10-15c that, wherein a fourth segment, occurring after the third segment, drives the polarization switch to the second polarization state and is defined by the second voltage level having the second polarity.

Regarding claim 6, Nguyen et al disclose, in figures 7A-8 and 10-15C that, wherein the polarization switch comprises a liquid crystal display (LCD). 
Regarding claim 7, Nguyen et al disclose, in figures 7A-8 and 10-15C that, wherein the LCD is a pi-cell LCD.
Regarding claim 8, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 , figures 7A-8 and 10-15C that, wherein the electrical waveform is configured to minimize ion accumulation within the polarization switch and wherein the electrical waveform is configured to minimize light leakage through the polarization switch upon polarization state switches. 
Regarding claim 9, Nguyen et al obviously disclose, in figures 7A-8 and 10-15C that, wherein the electrical waveform is configured to minimize ion accumulation within the polarization switch (808).
Regarding claim 10, Nguyen et al obviously disclose or capable of performing that, figures 7A-8 and 10-15C that, wherein an absolute value of the first voltage level is greater than an absolute value of the second voltage level.
Regarding claim 11,  Nguyen et al obviously disclose or capable of performing that, in figures 4-6, 7A-8 and 10-15C that, a non-transitory computer readable memory medium storing program instructions executable by a processor(control circuitry(804)) to: provide, to a polarization switch(808), an electrical waveform(drive module(806)), wherein the electrical waveform is configured to minimize ion accumulation within the polarization switch(808), wherein the polarization switch(808) is configured to change a polarization value in response to an electrical waveform wherein the electrical waveform switches the polarization switch from a first polarization state to a second polarization state, wherein 
Regarding claim 12, Nguyen et al obviously disclose or capable of performing that, in figures 4-6, 7A-8 and 10-15 that, wherein the first polarization state corresponds to a first circular polarization state, and wherein the second polarization state corresponds to a second circular polarization state, opposite the first circular polarization state.
Regarding claim 13, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, , wherein the first circular polarization state corresponds to one of a left circular polarization state or a night circular polarization state, and wherein the second polarization state corresponds to the other one of the left circular polarization states or the right circular polarization state.
Regarding claim 14, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, wherein the electrical signal causes the back-light unit to power on during each segment of the electrical waveform after a time duration corresponding to the first portion has elapsed and power off at an end of each segment of the electrical waveform. 
Regarding claim 15, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, wherein a third segment, occurring after the second segment, of the electrical waveform drives the polarization switch to the first polarization state and is 
Regarding claim 16, Nguyen et al obviously disclose or capable of performing that, in figures 5C, 7A-8, 10-15C that, a wireless device, comprising: at least one antenna(537, 538); at least one radio(529), wherein the at least one radio is configured to perform wireless communication using at least one radio access technology (RAT); a back-light unit (812) positioned behind the imaging panel(810), wherein the back-light unit (812) is configured to power on and off m response to an electrical signal: imaging panel (810) positioned in front of the back-light unit(812): a polarization switch(808), positioned in front of the imaging panel (810) and configured to polarize  emitted from the back light unit(812) and imaging panel(810), wherein the polarization switch(808) is configured to change a polarization value in response to an electrical waveform, wherein the electrical waveform switches,  the polarization switch(808),  from a first polarization state to a second polarization state; and one or more processors in communication with to the at least one radio, the polarization switch(808), and the back-light unit (812), wherein the one or more processors are configured to: provide, to the polarization switch, an electrical waveform, wherein the polarization switch is configured to change a polarization value in response to an electrical waveform, wherein the electrical waveform switches the polarization switch from a first polarization state to a second polarization state, wherein the electrical waveform is configured to minimize light leakage through the polarization switch upon polarization state switches, wherein the electrical waveform comprises at least two segments, wherein a first segment drives the polarization switch to the first polarization state and is defined by a first portion at a first voltage level having a first polarity and a second portion at the first voltage level having a second polarity opposite the first polarity, wherein a second segment, occurring after the first segment, drives (806) the polarization 
Regarding claim 17, Nguyen et al obviously disclose or capable of performing that, 
wherein the electrical signal causes the back-light unit(812) to power on during each segment at the electrical waveform after a time duration corresponding to the first portion has elapsed and power off at an end of each segment of the electrical waveform.
Regarding claim 18, Nguyen et al obviously disclose or capable of performing that, in figures 4-6, figures 7A-8 that, wherein a third segment, occurring after the second segment, of the electrical waveform drives the polarization switch to the first polarization state and is defined by a first portion at the first voltage level having the second polarity and a second portion at the first voltage level having the first polarity; and wherein a fourth segment, occurring after the third segment, drives(806) the polarization switch to the second polarization state and is defined by the second voltage level having the second polarity. 
Regarding claim 19, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, wherein the electrical waveform is further configured to minimize ion accumulation due to polarization states switches within the polarization switch (808).
Regarding claim 20, Nguyen et al obviously disclose or capable of performing that, in figures 4-6 and more features as shown in figures 7A-8 that, further comprising: wherein the imaging panel comprises at least one of a liquid crystal display (GCD) panel comprising at least one of thin film transistor (TFT) LCD panel or an in-plane switching ,LCD panel, the emitting diode (LED) panel (810) comprising at least one of a passive matrix organic LED  panel, an active matrix organic LED  panel, a super panel, or a micro LED panel, or a plasma display panel, and wherein the polarization switch comprises a pi-cell liquid crystal display.

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844